Citation Nr: 0007375	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post anterior cruciate ligament tear, with 
instability, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, right knee, currently evaluated 
as 10 percent disabling.

3.  Whether an appeal has been perfected as to a claim 
seeking entitlement to an increased (compensable) evaluation 
for residuals of fracture of the left thumb.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from September 1986 
to June 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1995, by 
the Philadelphia Regional Office and Insurance Center (ROIC), 
which granted service connection for a right knee disorder 
and residuals of fracture of the left thumb, each evaluated 
as noncompensably disabling, effective June 22, 1994.  The 
notice of disagreement (NOD) with this determination was 
received in August 1995.  The statement of the case (SOC) was 
issued in September 1995.  The veteran's substantive appeal, 
with respect to the rating assigned for the right knee 
disorder, was received in October 1995.  A VA compensation 
examination was conducted in December 1995.  By a rating 
action in April 1996, the ROIC increased the evaluation for 
the right knee disorder to 10 percent, effective June 22, 
1994.  A VA compensation examination was conducted in August 
1996.  By a rating action in April 1997, the ROIC increased 
the evaluation for the right knee disorder to 30 percent, 
effective June 22, 1994.  A supplemental statement of the 
case (SSOC) was issued in July 1997.  

By a rating action in October 1997, the  ROIC confirmed and 
continued a 30 percent evaluation for instability of the 
right knee.  Also, the ROIC granted entitlement to service 
connection for degenerative joint disease, right knee, with 
limitation of motion, and assigned a separate 10 percent 
disability rating for that disorder.  Because the latter 
issue involves the evaluation of the veteran's overall right 
knee disorder, it is continued on appeal.  An SSOC was issued 
in November 1997.  A VA compensation examination was 
performed in June 1998, and additional progress notes were 
received in September 1998.  An SSOC was issued in December 
1999.  The appeal was received at the Board in March 2000.  

The veteran is proceeding without representation in this 
matter.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim, for an increased rating 
for the right knee, has been obtained by the ROIC.  

2.  The veteran's service-connected right knee disorder is 
currently manifested by severe instability, weakness, minimal 
degenerative joint disease, complaints of recurrent pain, and 
occasional swelling.  

3.  Functional impairment of the right knee consists of pain 
on motion, with difficulty bending and walking.  

4.  The veteran is separately service-connected for 
degenerative joint disease of the right knee.  He is assigned 
a separate disability rating, based upon limitation of motion 
and pain on motion of the right knee.  Range of motion of the 
right knee was recently shown to be 0 to 92 degrees and, at 
another time, 0 to 110 degrees.  

5.  Ankylosis of the right knee, extension limited to 30 
degrees, or nonunion of the tibia and fibula is not currently 
shown by the medical evidence of the record.  The veteran's 
knee is not amputated, nor does the nature of his disability 
closely resemble an amputation.  

6.  The medical evidence does not show findings indicative of 
more than the above described knee symptomatology, at any 
time since the effective date of the initial grant of service 
connection.

7.  By a February 1995 rating decision, the ROIC granted 
service connection for residuals of a fracture of the left 
thumb and assigned a noncompensable evaluation, effective 
June 22, 1994.  In August 1995, the veteran filed an NOD as 
to that rating.



8.  An SOC was issued in September 1995, which addressed the 
issue of entitlement to a compensable evaluation for 
residuals of fracture of the left thumb; the letter 
transmitting the SOC advised the veteran that, if he wished 
to proceed further, he should file a Substantive Appeal, in 
which he should identify the benefits in issue and include 
discussion of any factual and/or legal matters in the SOC 
with which he continued to be in disagreement.  

9.  In an October 1995 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran expressed continuing 
disagreement with the rating assigned for his right knee 
disorder; however, there was no mention of any residuals of 
fracture of the left thumb, nor did the veteran allege any 
errors of fact or law in the ROIC's assignment of a 
noncompensable evaluation for residuals of fracture of the 
left thumb.  

10.  The veteran's Substantive Appeal is not adequate with 
respect to the issue of entitlement to a compensable 
evaluation for residuals of fracture of the left thumb.  

11.  The record does not otherwise contain a document that 
could be viewed as a Substantive Appeal with regard to the 
issue of entitlement to a compensable evaluation for 
residuals of fracture of the left thumb.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for status post anterior cruciate ligament tear, with 
instability, right knee, from the effective date of the 
initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1999).  

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease, right knee, from the 
effective date of the initial grant of service connection, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(1999).  


3.  The veteran did not perfect an appeal as to the claim of 
entitlement to a compensable evaluation for residuals of 
fracture of the left thumb; thus, the Board has no 
jurisdiction to consider that issue.  38 U.S.C.A. §§ 7104, 
7105(a), (d)(1), (d)(3), (d)(5), 7108 (West 1991); 38 C.F.R. 
§§ 19.4, 19.32, 20.200, 20.202, 20.203, 20.302(b), 20.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The records reflect that the veteran entered active duty in 
September 1986.  The service medical records indicate that he 
was seen in October 1991 for complaints of right knee pain; 
he explained that he was hit in that knee while playing 
football.  The assessment was contusion, right knee; ice/heat 
massage and physical therapy were recommended.  The veteran 
was again seen in May 1992 for right knee pain.  When seen in 
July 1992, he indicated that the knee was giving out, and 
that he was having swelling in the right knee.  Following 
evaluation, the clinical assessment was of right 
patellofemoral syndrome, mild lateral cruciate ligament 
laxity.  In November 1992, the veteran was given a diagnosis 
of anterior cruciate ligament deficiency, right knee.  

In April 1993, the veteran was admitted to a hospital with 
complaints of pain, swelling, locking, and instability in the 
right knee; the admitting diagnosis was anterior cruciate 
ligament deficient, right knee.  The veteran underwent 
arthroscopy, partial medial meniscectomy, middle horn, right 
knee; and plica resection, medial and suprapatellar plica, 
right knee.  The postoperative diagnoses were anterior 
cruciate ligament deficient, right knee; meniscal tear, 
middle horn, medial meniscus, right knee; symptomatic medial 
and suprapatellar plica, right knee; and grade-I 
chondromalacia of patellar, lateral facet, right knee.  The 
separation examination, conducted in April 1994, reported 
findings of degenerative joint disease in the right knee.  

The veteran was afforded a VA compensation examination in 
August 1994, at which time it was noted that flexion of the 
knee appeared unlimited, and extension appeared adequate 
also.  External rotation was limited to approximately 80 
degrees and internal adduction was limited to five degrees, 
all from a zero point.  Plantar extension and flexion were 
unlimited.  The extremities showed no clubbing, cyanosis, or 
edema.  The right knee showed evidence of previous 
arthroscopic intervention.  It was noted that X-ray study of 
the right knee, conducted in July 1994, revealed minimal 
degenerative changes.  The diagnostic impression was of right 
knee dysfunction with a history of internal derangement of 
the right cruciate ligament.

Another examination was conducted in September 1994, at which 
time it was reported that flexion in the right knee was 140 
degrees; extension was 35 degrees above the zero plane.  The 
veteran indicated that the knee function was still limited by 
swelling in the knee.  X-ray examination of the knee revealed 
minimal degenerative changes with minimal osteophyte 
formation about the knee patella, with no evidence of 
osteolytic or osteoblastic disease.  The examiner noted that 
arthroscopic examination had been carried out in the past and 
the veteran had an ACL brace.  He further noted that, at this 
point, ACL deficiency appeared to remain a problem.  

Received in October 1995 was the result of an MRI scan of the 
veteran's right knee, conducted in July 1995, which revealed 
findings of:  anterior cruciate ligament tear, which appeared 
complete and probably old; small joint effusion; erosive 
changes involving the articular surface of the medial femoral 
condyle; areas of abnormal signal involving the posterior 
horn of the medial meniscus, which could represent an old 
tear as well; and narrowing of the medial joint compartment.  


Received in November 1995 were VA treatment records dated 
from July 1995 to October 1995, which show that the veteran 
received clinical attention for anterior cruciate and medial 
meniscal tear in the right knee.  During a clinical visit in 
October 1995, he indicated that he had a new job, on his feet 
all day, that was causing additional stress on his right 
knee.  Also received that month was a copy of the MRI 
conducted in July 1995, the findings of which were reported 
above.  

The veteran was afforded another VA examination in December 
1995, at which time he indicated that he was able to walk, 
but he was unable to participate in any sports.  He stated 
that the right knee joint was very unstable and wobbly, 
symptoms that had caused him to fall down several times.  It 
was noted that the veteran did not wear a knee brace or use a 
cane; however, he did have a slight limp on the right lower 
extremity.  Examination of the right knee revealed no 
swelling, no deformity, no instability, and no loose motion.  
Range of motion in the right knee was from zero degrees to 
125 degrees; X-ray study of the knee revealed minimal 
degenerative changes.  The diagnosis was degenerative joint 
disease, right knee.  

Upon VA examination in August 1996, the veteran reported 
similar complaints as he had in December 1995.  However, at 
this time, he indicated that he wore a knee brace, especially 
at work; his gait was reported to be normal.  On examination, 
the right knee did not exhibit any weakened movements; in 
fact, his quadriceps were very strong.  It was noted hat he 
would have excessive fatigability when he walked 1/4 mile.  The 
examiner indicated that the knee had additional range of 
motion.  Motion of the knee joint was good; range of motion 
revealed a flexion of 110 degrees and extension of 0 degrees.  
There was no limitation of motion because of the pain.  There 
were no flare-ups.  The examiner stated that the major 
problem was the instability of the knee joint.  It was noted 
that the veteran felt that he had to watch every step; he 
felt that the knee was very unstable and it understandably 
was from the ACL tear.  The veteran also reported difficulty 
with stairs, especially climbing stairs.  The pertinent 
diagnosis was degenerative joint disease of the right knee; 
ACL tear, old; and Lachman test, positive, right.  


In an addendum to the August 1996 VA examination, dated in 
October 1996, the examiner indicated that the veteran had 
severe instability of the right knee.  

The veteran was afforded another VA examination in June 1998, 
at which time he indicated that he was currently employed as 
a sanitation worker; he stated that the pain in his right was 
getting progressively worse.  He also reported weakness, 
instability, fatigability, and lack of endurance of the right 
knee.  The veteran stated that the pain could vary from mild 
to severe depending on the activity.  He noted that 
precipitating factors were walking and standing for too long, 
but resting and taking weight off the foot alleviated the 
pain.  It was indicated that he did not use any crutches, 
cane, or corrective shoes; but he did use a knee brace 
occasionally.  There was no history of dislocation or 
subluxation, and no history of inflammatory arthritis.  It 
was noted that the veteran's knees did affect his job as a 
sanitation worker, as he was required to bend, crawl, and 
stoop frequently.  It was noted that the knees also affected 
the veteran's daily activities, because he was unable to walk 
or participate in any sports at that time.  

Upon clinical evaluation, the right knee was not swollen or 
tender.  Flexion was to 92 degrees and extension was to 0 
degrees.  Stability was normal.  Lachman's test for the 
anterior cruciate ligament was normal and the McMurray test 
was negative.  X-ray study of the right knee revealed minimal 
degenerative joint disease, and a possible small joint body.  
The pertinent diagnosis was status post anterior cruciate 
ligament tear with moderate functional disability, as 
described above; and degenerative joint disease, right knee.  

Received in September 1998 were VA treatment reports dated 
from February 1998 to June 1998, which show that the veteran 
received clinical attention for his right knee disorder.  A 
treatment report dated in February 1998 reflects a diagnosis 
of bilateral knee pain, right greater than left.  During a 
clinical visit in March 1998, the veteran indicated that the 
knee felt unstable; he stated that he was unable to run 
because the knee did not lock properly.  It was noted that X-
ray study of the knee now showed a questionable loose body, 
which was not present on previous study.  

II.  Legal analysis

A.  Increased rating for right knee

The veteran's claim for an increased rating for his service-
connected right knee disorder is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, we 
find that he has presented a claim which is plausible.  A 
claim that a service-connected condition has become more 
severe is well grounded where the veteran asserts that a 
higher rating is justified due to the increase in severity.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1991); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992).  Moreover, all 
relevant facts have been properly developed with respect to 
the claim concerning the veteran's right knee disorder.  
Therefore, no further assistance to the veteran in that 
regard is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based upon 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  


The Board recognizes that the United States Court of Veterans 
Appeals has held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for service connection and disability compensation for 
his right knee disorder has remained in appellate status 
since he filed an NOD as to the initial decision on his 
original claim.  Fenderson v. West, 12 Vet.App. 119, 125-26 
(1999).  Under the Court's holding in the latter case, a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  

The Court has also held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  However, the 
Court more recently explained that when a diagnostic code is 
not predicated on loss of range of motion, sections 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet.App. 7, 11 (1996).  

1.  Status post anterior cruciate ligament tear

Disabilities involving the knee and leg are rated under DC's 
5256 through 5263 of the Rating Schedule.  In this case, the 
ROIC has rated the veteran's service-connected status post 
anterior cruciate ligament tear of the right knee under 
DC 5257, indicating that it involves "other" impairment of 
the knee with lateral instability.  Under DC 5257, a 30 
percent rating is warranted for severe recurrent subluxation 
or severe lateral instability.  This is the maximum schedular 
evaluation permitted under that code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  


In this regard, the Board notes that the medical evidence 
shows that the veteran has a very serious right knee 
disorder.  The recent medical evidence indicated that, 
although the veteran did not use any crutches, cane, or 
corrective shoes, he did use a knee brace occasionally, and, 
during his most recent VA examination, it was indicated that 
he had instability.  His knee has been reported to have 
severe instability.  Examination was negative for edema, 
effusion, redness, or heat; and the veteran denied 
dislocation or subluxation.  It was further noted that the 
knee affected the veteran's job as a sanitation worker.  
Functionally, see DeLuca v. Brown, supra, the veteran shows 
significant pain in his knee as well as weakness; he had 
difficulty walking.  

In light of the above findings, the Board finds that the 
veteran is entitled to the maximum schedular rating for his 
right knee disability, based on the diagnostic code in the 
Rating Schedule that most closely approximates his 
disability.  As noted above, the veteran is rated under DC 
5257, which authorizes a maximum 30 percent rating for 
instability and subluxation in the knee.  Since the veteran 
currently has instability of the knee, rating under that code 
is appropriate.  Moreover, since he is already in receipt of 
the maximum 30 percent rating under that code, an increased 
disability rating is not authorized.  38 C.F.R. § 4.71a, DC 
5257 (1999).  

The Rating Schedule provides for a disability rating in 
excess of 30 percent in several other instances.  
Specifically, such a rating is authorized for unfavorable 
ankylosis of the knee (DC 5256), limitation of leg extension 
to 30 degrees (DC 5261), and nonunion of the tibia and fibula 
(DC 5262).  Id.  However, in this case, none of the evidence 
of record indicates that the veteran has ankylosis of the 
right knee or nonunion of the tibia or fibula.  In addition, 
his right knee extension has consistently been reported as 
full or 0 degrees; no medical evidence shows extension 
limited to 30 degrees.  Therefore, a rating in excess of 30 
percent is not warranted under these provisions of the Rating 
Schedule.  

Under the circumstances of this case, the Board concludes 
that a schedular rating in excess of 30 percent is not 
warranted for the veteran's service-connected status post 
anterior cruciate ligament tear.  The Board finds no 
diagnostic code in the Rating Schedule, coupled with 
functional impairment, that would entitle the veteran to a 
higher rating.

2.  Degenerative Arthritis of the Right Knee

In VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the VA General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately, under DC 
5003 (or DC 5010), which provides for the presence of 
arthritis due to trauma, and DC 5257, which provides for 
instability.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (1999).  The limitation must be objectively 
confirmed by swelling, pain on motion, and other 
manifestations.  In the absence of limitation of motion, a 10 
percent rating is authorized for X-ray evidence of 
involvement of two or more major joints of two or more minor 
joint groups.  A 20 percent rating is warranted for such 
involvement, if accompanied by occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003, 5010 (1999).  

In regard to the veteran's service-connected degenerative 
joint disease of the right knee, the Board finds that his 
current 10 percent rating is appropriate.  As stated above, 
he was granted a separate disability evaluation for 
degenerative joint disease, based on traumatic arthritis.  
38 C.F.R. § 4.711, DCs 5003, 5010 (1999).  In this case, the 
veteran has service-connected arthritis involving one major 
joint, his right knee.  That joint has limitation of range of 
motion.  Most recently, and most notably, that range of 
motion was 0 to 92 degrees and, on another occasion, 0 to 110 
degrees.  This degree of limitation would be rated as 
noncompensable under the applicable DC's.  See 38 C.F.R. 
§ 4.71a, DC 5260, 5261 (1999).  Therefore, the veteran is 
entitled to a 10 percent disability for his right knee 
degenerative joint disease.  

The Board is cognizant of the veteran's subjective complaints 
of pain, both on appeal and as presented during his August 
1996 and June 1998 VA examinations.  With respect to the 
musculoskeletal system, 38 C.F.R. § 4.40 requires that any 
findings of pain be supported by adequate pathology and 
evidenced by the visible behavior of the individual 
undertaking the examination on which ratings are based.  See 
Johnson v. Brown, 9 Vet.App. 7, 10 (1996).  These complaints 
have been taken into consideration, and essentially 
constitute the basis for assigning the separate 10 percent 
rating for arthritis as authorized by O.G.C. Prec. Op. 23-97.  
The veteran, however, is not shown to have such disabling 
pain productive of functional impairment as to warrant 
assignment of a disability evaluation higher than 10 percent 
for the degenerative changes in the right knee under the 
criteria of 38 C.F.R. § 4.40.  The degenerative changes have 
been described as minimal.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's right knee disability.  

In addition, the Board would point out that our evaluation of 
the instant claim is based solely upon the provisions of VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Clearly, due to the nature of the veteran's 
right knee disorder, some interference with his employment 
would be expected.  However, the record does not reflect 
frequent periods of hospitalization because of the service-
connected right knee disorder, nor interference with his 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Moyer v. Derwinski, 2 Vet.App. 
289, 293 (1992) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  


With regard to both of the ratings assigned for the right 
knee, in view of the Court's holding in Fenderson, supra, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon review of the entire pertinent record, we find 
that, at no time since the veteran's separation from active 
service in June 1994, have his right knee disabilities been 
more disabling than as currently rated under this decision.

B.  Increased rating for left thumb

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101(a).  Appellate review will 
be initiated by an NOD and completed by a Substantive Appeal 
after an SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999); see also 38 C.F.R. § 20.201 
(1999) (requirements for NOD's).  In order to perfect an 
appeal, a claimant must file a substantive appeal, which 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (1999).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. §§ 20.302, 20.1103.  

In this case, the Board notes that an SOC was mailed to the 
veteran at his most recent address of record on September 26, 
1995.  In the transmittal letter, the veteran was advised of 
the necessary steps for completing a substantive appeal.  The 
veteran's October 1995 "Appeal to Board of Veterans' 
Appeals," on VA Form 9, cannot be considered a Substantive 
Appeal of the ROIC's February 1995 decision with respect to 
his claim for a compensable evaluation for residuals of 
fracture of the left thumb, because it only expressed 
disagreement with the rating assigned for his service-
connected right knee disorder; it made no allegations of 
error of fact or law with respect to the issue of a 
compensable evaluation for residuals of fracture of the left 
thumb.  

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  38 C.F.R. § 20.203.  As has been held 
by the United States Court of Appeals for the Federal 
Circuit, "[I]t is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party at any stage in the 
proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As 
the veteran's substantive appeal was not adequate with 
respect to the issue of entitlement to a compensable 
evaluation for residuals of fracture of the left thumb, the 
Board lacks jurisdiction to adjudicate that issue on the 
merits.  

Based upon the foregoing, the Board finds that the veteran 
did not timely perfect a timely appeal on the issue of 
entitlement to a compensable evaluation for residuals of 
fracture of the left thumb.  Thus, the ROIC's February 1995 
decision became final.  Consequently, the Board is without 
jurisdiction to entertain that issue.  38 U.S.C.A. §§ 7104, 
7105(a), (d); 38 C.F.R. §§ 19.4, 19.32, 20.200, 20.201(c), 
20.202, 20.302(b), 20.1103.  See Roy v. Brown, 5 Vet.App. 554 
(1993); see also Fenderson v. West, 12 Vet.App. 119, 128-31 
(1999), discussing the necessity to filing a substantive 
appeal which comports with the governing regulations.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post anterior cruciate ligament tear, with 
instability, right knee , is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, right knee, currently evaluated 
as 10 percent disabling, is denied. 

An appeal from the February 1995 ROIC decision with respect 
to the issue of entitlement to a compensable evaluation for 
residuals of fracture of the left thumb was not perfected; 
therefore, the appeal as to that issue is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

